DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10, 12, 13 are allowed.
	
REASONS FOR ALLOWANCE
3.	The present invention is directed to triggering a beam failure recovery request (BFRQ) after detecting a beam failure on a secondary cell.
		Agiwal (US 20210068162 A1) discloses to detect beam failure of a secondary cell and when the number of detected beam failure exceeds a threshold, a beam failure recovery request (BFRQ) is sent. BFRQ includes candidate beam information determined from the SSB or CSI-RS transmitted by the gNB (Fig. 9-10, Par 0136-0145, Par 0150-0155).
		Agiwal does not explicitly disclose, “the plurality of conditions comprise: a medium access control (MAC) entity being configured with one or more uplink (UL) grants and the apparatus being configured with a physical uplink control channel (PUCCH) resource to transmit the SR-like indication for beam failure recovery, and an uplink shared channel (UL-SCH) resource being available for a new transmission, but truncated BFR MAC control element (CE) or non-truncated BFR MAC CE plus its MAC subheader cannot be included in the one or more UL grants due to insufficient UL grant size as a result of a logical channel prioritization (LCP) procedure.”

		Agiwal does not explicitly disclose, “the plurality of conditions comprise: a medium access control (MAC) entity being configured with one or more uplink (UL) grants and the apparatus being configured with a physical uplink control channel (PUCCH) resource to transmit the SR-like indication for beam failure recovery, and an uplink shared channel (UL-SCH) resource being available for a new transmission, but truncated BFR MAC control element (CE) or non-truncated BFR MAC CE plus its MAC subheader cannot be included in the one or more UL grants due to insufficient UL grant size as a result of a logical channel prioritization (LCP) procedure.”

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473